ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Nelson, Inc.                                 )      ASBCA Nos. 61133, 61229
                                             )
Under Contract No. W912EQ-09-C-0025          )

APPEARANCES FOR THE APPELLANT:                      Joree G. Brownlow, Esq.
                                                     Cordova, TN

                                                    Laurence Schor, Esq
                                                    Dennis C. Ehlers, Esq.
                                                     Asmar, Schor & McKenna, PLLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    Edward J. McNaughton, Esq.
                                                    Ann M. Bruck, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Memphis

                                ORDER OF DISMISSAL

       The parties have settled their disputes in the referenced appeals. Accordingly, the
appeals are hereby dismissed with prejudice.

      Dated: 8 November 2017



                                                  ROBERTT. PEACOCK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61133, 61229, Appeals of Nelson,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2